Name: Decision of the EEA Joint Committee No 115/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  communications;  information technology and data processing
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(04)Decision of the EEA Joint Committee No 115/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0040 - 0041DECISION OF THE EEA JOINT COMMITTEENo 115/98of 18 December 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the Joint Committee of the EEA No 63/98 of 4 July 1998(1);Whereas Commission Decision 97/520/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 2048 kbit/s digital unstructured ONP leased lines (Amendment 1)(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/521/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connetion to 2048 kbit/s digital structured ONP leased lines(3) is to be incorporated into the Agreement;Whereas Commission Decision 97/522/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 64 kbit/s digital unrestricted ONP leased lines (Amendment 1)(4), is to be incorporated into the Agreement;Whereas Decision 97/520/EC repeals, with effect from 10 July 1998, Commission Decision 94/470/EC on a common technical regulation for attachment requirements for terminal equipment interface for ONP 2048 kbit/s digital unstructured leased line, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement;Whereas Decision 97/522/EC repeals, with effect from 10 July 1998, Commission Decision 94/821/EC on a common technical regulation for telephony application requirements for attachment requirements for terminal equipment interface for ONP 64 kbit/s digital unstructured leased line, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4x. (Commission Decision 97/529/EC) in Chapter XVIII of Annex II to the Agreement: "4y. 397 D 0520: Commission Decision 97/520/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 2048 kbit/s digital unstructured ONP leased lines (Amendment 1) (OJ L 215, 7.8.1997, p. 41).4z. 397 D 0521: Commission Decision 97/521/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 2048 kbit/s digital structured ONP leased lines (OJ L 215, 7.8.1997, p. 44).4za. 397 D 0522: Commission Decision 97/522/EC of 9 July 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 64 kbit/s digital unrestricted ONP leased lines (Amendment 1) (OJ L 215, 7.8.1997, p. 46)."Article 2The texts of point 4c (Commission Decision 94/470/EC) and point 4h (Commission Decision 94/821/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted.Article 3The texts of Decisions 97/520/EC, 97/521/EC and 97/522/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 100, 15.4.1999, p. 50.(2) OJ L 215, 7.8.1997, p. 41.(3) OJ L 215, 7.8.1997, p. 44.(4) OJ L 215, 7.8.1997, p. 46.